PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,208,495				: 
Issued February 19, 2019				:
Application No.  15/792,905				:	ON PETITION
Filed: October 25, 2017				:
Attorney Docket No. 17-44A								


This is a decision on the “37 CFR 1.183 Petition”, filed on March 30, 2022.

The petition is dismissed.

Petitioner may file a request for reconsideration of this decision within two (2) months of the mailing date of this decision. Extensions of time under 37 CFR 1.136(a) are not available.
 
The subject application was filed on October 25, 2017, and was accompanied by an Application Data Sheet setting forth the applicant under 37 CFR 1.46 as “biljax, inc.” as the assignee for the application. A Filing Receipt was mailed on November 22, 2017, noting the applicant under 37 CFR 1.46 as “biljax, inc.” The instant petition was filed on March 30, 2022. Petitioner states on pages 1-2 of the petition:

[r]esponsibility of this matter has been transferred our firm and upon review of the file the error in applicant’s name, as displayed on the patent was discovered. Therefore, applicant respectfully submits this petition under 37 CFR 1.183 to suspend the rules regarding submission of Form PTO/AIA /41 “Request to Correct or Update the Name of the Applicant Under 37 CFR 1.46(c)(1)’, after the issuance of a patent.

 A Notice of Recordation for a corrective assignment, that was filed to correct the Assignee name, is provided wherewith. Applicant respectfully requests the grant of this Petition and suspension of the rules to allow for submission of Form PTO/AIA /41, so applicant may then file a request for a Certificate of Correction to allow the applicant to identify the correct assignee name. 

Applicant further requests that if this Petition is granted, the Form PTO/AIA /41, which is provided herewith, be processed and an updated filing receipt be issued showing the revised applicant.

It is noted that 37 CFR 1.183 provides:

[i]n an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director's designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

Suspension of the rules under 37 CFR 1.183 may be granted in an "extraordinary situation, when justice requires."  If waiver of applicable rules is not granted sua sponte, the applicant, on petition under 37 CFR 1.183, must inform as the extraordinary situation that exists for which justice requires waiver of applicable regulations that are not also requirements of the statutes. The instant petition fails to inform as to the extraordinary situation that is the impetus for the petition and does not explain the regulations for which petitioner requests waiver or suspension or why justice would require waiver or suspension of the same. The petition under 37 CFR 1.183, is dismissed accordingly.

Petitioner is seeking to change the applicant from “biljax, inc.” to “Bil-Jax, Inc. by way of a certificate of correction. This request is not considered a change of the name of the applicant, but rather a change of the applicant. 

The Manual of Patent Examining Procedure (MPEP) 605.01(II) states, in pertinent part:

Where a real party in interest has filed an application under 37 CFR 1.46, the applicant shall notify the Office of any change in the real party in interest no later than payment of the issue fee. The Office will treat the absence of such a notice as an indication that there has been no change in the real party in interest. See 35 U.S.C. 118 and 37 CFR 1.46(e). The use of box 3 of the Part B – Fee(s) Transmittal form, PTOL-85B will be required where the real party in interest has changed from filing of the application and the application was filed pursuant to 37 CFR 1.46. Identification of the real party in interest in box 3 of PTOL-85B will not change the applicant of record in the application. For example, where the application was filed pursuant to 37 CFR 1.46 and identified Assignee X as the applicant, but the ownership subsequently changed and box 3 of PTOL-85B identified Assignee Y as the real party in interest, the issued patent would identify Assignee X as the applicant and Assignee Y as the assignee. Assignee Y would only be identified as the applicant if a proper request to change the applicant is filed pursuant to 37 CFR 1.46 no later than payment of the issue fee. Furthermore, a request to change the applicant under 37 CFR 1.46(c)(2) should not be filed after the patent has issued because such a request cannot be granted.

As petitioner did not submit a request to change the applicant under 37 CFR 1.46(c)(2) prior to payment of the issue fee, and in view of the fact that the application has issued as a patent, the Office cannot grant the request to change the applicant by way of certificate of correction.  Further, suspension of the rules under 37 CFR 1.183 may be granted in an "extraordinary situation, when justice requires."  The facts presented on the record do not adequately establish an extraordinary situation that exists such that justice requires waiver of the applicable rules. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or via Patent Center


Telephone inquiries regarding this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET